IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                  No. 00-11367



DEBRA A. BURDEN,
                                                 Plaintiff,

DAVID L. SMITH,
                                                 Appellant,

                                     versus

BTI EMPLOYEE SCREENING SERVICES, INC.
                                                 Defendant-Appellee.




              Appeal from the United States District Court
                   for the Northern District of Texas
                            (3:98-CV-2073-BF)

                            September 14, 2001


Before REAVLEY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     We are persuaded that this court lacks jurisdiction in this

case and that the prosecution of the appeal is frivolous.                   The

appeal   is    dismissed   for     want   of   jurisdiction.     This   is   a

continuation     of   vexatious    litigation.      We   award   appellee    an

additional $750 in attorneys fees to be taxed against appellant,

David L. Smith, together with all costs.

     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.